     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ALVIN PIERRE PHILLIPS,         )
                               )
       Plaintiff,              )
                               )        CIVIL ACTION NO.
       v.                      )          2:19cv554-MHT
                               )               (WO)
JANE ANDERSON, et al.,         )
                               )
       Defendants.             )

                             ORDER

      Upon   consideration    of     plaintiff’s   notice    of

dismissal (doc. no. 4), it is ORDERED, pursuant to Fed.

R.    Civ.   P.   41(a)(1)(A)(i),    that   this   lawsuit   is

dismissed in its entirety without prejudice, with no

costs taxed.

      This case is closed.

      DONE, this the 18th day of December, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
